PROFESSIONALLY MANAGED PORTFOLIOS SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT dated as of the 15th day of June, 2009, to the Distribution Agreement, dated as of June 1, 2006, as amended November 28, 2007 (the "Agreement") is entered into by and between PROFESSIONALLY MANAGED PORTFOLIOS, a Massachusetts business trust (the “Trust”), on behalf of its series, the Hodges Fund and the Hodges Small Cap Fund and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). WHEREAS, the parties to the Agreement desire to amend the Agreement to add funds in the manner set forth herein; NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Amended Exhibit A of the Agreement shall be amended and replaced in its entirety by the Amended Exhibit A (“Amended Exhibit A”) attached herein. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. PROFESSIONALLY MANAGED PORTFOLIOS QUASAR DISTRIBUTORS, LLC By: /s/Robert M. Slotky By: /s/James R. Schoenike Name: Robert M. Slotky Name: James R. Schoenike Title: President Title: President 6/15/09 1 Amended Exhibit A to the Distribution Agreement – Professionally Managed Portfolios Separate
